The respondent was indicted for maintaining a liquor nuisance. At the conclusion of the evidence for the State, the respondent asked the presiding Justice to direct a verdict in his favor. This was refused and the case was submitted to the jury who brought in a verdict of guilty. The respondent introduced no evidence.
Upon respondent’s exception to the refusal of the presiding Justice to direct a verdict in his favor, it is held;
1. That when the evidence in support of a criminal prescution is so weak or so defective that a verdict of guilty based upon it cannot be sustained, it is the duty of the presiding Justice to direct a verdict in favor of the respondent.
2. That the evidence on the part of the State in this case was neither weak nor defective, but was ample to justify the jury in finding a verdict of guilty. There was therefore no error in the ruling of the presiding Justice and the entry must be exception overruled. Judgment for the State.